Citation Nr: 0704985	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an evaluation greater than 10 percent for 
superficial eczema for the period from November 4, 1998 to 
August 29, 2002, and a rating in excess of 60 percent (on an 
extraschedular basis) thereafter.

3.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  His military records show that he served in 
the Republic of Vietnam with the United States Marine Corps 
and that he was decorated with the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
a TDIU, an increased rating greater than 50 percent for PTSD, 
and a compensable rating for superficial eczema.  During the 
course of the appeal, the case was remanded on several 
occasions for evidentiary and procedural development.  

The  Board decided these matters on the merits in September 
2002.  In a February 2003 Order, the United States Court of 
Appeals for Veterans Claims (Court) vacated the September 
2002 Board decision and remanded the matters for additional 
development including for compliance the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In January 
2004, the Board remanded the matter to the RO for all 
appropriate development.

By rating decision of April 2006, a 60 percent evaluation for 
eczema was granted, effective August 30, 2002.  As a 60 
percent evaluation is the maximum evaluation provided by the 
rating schedule for eczema, the only issues that must now be 
addressed with respect to the skin disorder claim are whether 
or not the facts of the case warrant referral of this claim 
for an extraschedular evaluation for the period from August 
30, 2002, onwards, pursuant to 38 C.F.R. § 3.321(b)(1) 
(2006), and whether or not the appellant is entitled to an 
evaluation greater than 10 percent for superficial eczema for 
the period from November 4, 1998 (the date the veteran 
reopened his claim for a rating increase for eczema) to 
August 29, 2002.  (See 38 C.F.R. § 4.118, Diagnostic Code 
7806; AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).)  The 
claims for a TDIU and a rating increase in excess of 50 
percent for PTSD remain in appellate status.

The file includes a letter dated in June 2006 that was 
received by VA in October 2006, in which the veteran claims 
entitlement to service connection for residuals of a stroke, 
which he contends is secondary to stress associated with his 
service-connected psychiatric disability.  As this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran's PTSD is currently manifested by occupational and 
social impairment with reduced reliability and productivity 
due to recurring anxiety attacks, short-term memory 
impairment, sleep disturbance, depression, social withdrawal, 
and disturbances of motivation and mood that cause difficulty 
in his ability to establish and maintain effective work and 
social relationships.

2.  For the period from November 4, 1998 to August 29, 2002, 
the veteran's service-connected eczema was manifested by no 
more than exfoliation, exudation, and itching of an exposed 
surface or an extensive area of skin.

3.  For the period from August 30, 2002, onward, the symptoms 
associated with the veteran's service-connected eczema do not 
present an exceptional or unusual disability picture (i.e., 
marked interference with employment or frequent periods of 
hospitalization).

4.  The veteran's service-connected disabilities are eczema 
(currently rated as 60 percent disabling); PTSD (currently 
rated as 50 percent disabling); and chronic alcoholism 
associated with PTSD (currently rated as noncompensably 
disabling).  When taken in conjunction with his education and 
occupational experience, these disabilities do not preclude 
his participation in all forms of substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an evaluation greater than 10 percent 
for superficial eczema have not been met for the period from 
November 4, 1998 to August 29, 2002.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § Part 4, Code 7806 (2002).

3.  The level of impairment attributable to superficial 
eczema for the period from August 30, 2002 to the present 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2006).

4.  A total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's reopened claim was received on November 4, 
1998.  During the course of the appeal, he was notified of 
the provisions of the VCAA as they pertained to his increased 
rating and TDIU claims in correspondence dated in July 2004 
and May 2006.  In an ideal situation, the notice required by 
38 U.S.C.A. § 5103(a) should be provided to a claimant before 
the initial unfavorable rating decision of the RO on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  While the 
initial notice letter issued in July 2004 provided full 
notice only after the initial decision, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the claimant 
was not provided full notice prior to the first adjudication 
of the claims, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the claims at 
issue were readjudicated and additional supplemental 
statements of the case were provided to the veteran in April 
2006 and August 2006.  (The Board observes that the August 
2006 supplemental statement of the case was returned to VA as 
undeliverable due to "insufficient address."  However, the 
address to which it was sent was identical to the veteran's 
last known address of record, and is the address where VA 
checks are sent and received without any problem reported.  
The May 2006 VCAA notice that was dispatched to the same 
address was duly delivered, as the veteran submitted a 
response dated in June 2006 and received by VA in October 
2006, which included additional VA treatment records dated 
from October 2005 to April 2006, and a statement that he had 
no additional evidence in support of his claim to submit.  
Therefore, the Board concludes that the failure of the United 
States Postal Service to successfully deliver the August 2006 
supplemental statement of the case was through no fault of 
VA, as it was sent to the veteran's last known address of 
record and thus no further action is required on part of VA.)  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the course of 
this appeal.  All relevant private and VA medical records 
pertaining to his current psychiatric state and the state of 
his skin disorder for the period from November 4, 1998 to 
August 29, 2002 have been obtained and associated with the 
evidence.  Records relating to his unsuccessful claim for 
Social Security Administration (SSA) disability benefits have 
also been obtained for inclusion in the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In correspondence dated in May 2006, the 
veteran was informed of the VCAA provisions as they pertained 
to increased rating and earlier effective date issues, in 
compliance with the Court's holding in Dingess.  Therefore, 
to move forward with adjudication of this appeal would not 
cause any prejudice to the veteran.

Evaluating Disabilities, generally

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

(a.)  Entitlement to an increased evaluation for PTSD, 
currently rated 50 percent disabling.

The history of the veteran's claim shows that he was 
originally granted service connection and a 50 percent 
evaluation for PTSD by rating decision of May 1992.  In the 
time since this initial grant of VA compensation for PTSD, 
the veteran has reopened his claim for a rating increase on 
several occasions.  This current appeal stems from a 
November 1998 application for an increased rating for PTSD.

The veteran's service-connected PTSD is rated under the 
following criteria contained in Diagnostic Code 9411:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name






100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0

38 C.F.R. § 4.130 (2006).

VA outpatient treatment records covering the period from 
October 1998 to March 1999 show that the veteran received 
counseling and treatment his psychiatric problems.  At the 
time of these treatments, he indicated that he was employed.

The report of a June 1999 VA psychiatric examination shows 
that the veteran presented with complaints of depression and 
recurring nightmares.  He reported that he was engaged in 
sporadic odd jobs in construction, but declined an offer from 
VA vocational rehabilitation service for full-time employment 
in manufacturing because he wanted to avoid loud noises and 
the possibility of working alongside people of Vietnamese 
ethnicity.  Mental status examination shows that his 
immediate and intermediate memory was within normal limits.  
There was some impairment of concentration, though the 
veteran's mental arithmetic was accurate and unusually rapid.  
He described mostly mild depressive symptoms, including 
subjective depression, as well as diminished energy and 
crying episodes that occurred 2 - 3 times per week.  His 
orientation and abstract reasoning were within normal limits, 
although his responses to hypothetical situations were 
suggestive of some impairment of judgment, particularly with 
regard to his responsibility to others.  At the time of 
examination, there were no clear indications of auditory or 
visual hallucinations, manic or hypomanic behavior, or 
delusional thinking.  The veteran averred that his 
psychiatric symptoms remained unchanged.  The psychiatric 
examiner opined that there might be some improvement in the 
veteran's symptoms, particularly in the area of avoidance 
symptoms, and, in fact, his avoidance symptoms at the time 
were described as being fairly marginal for diagnostic 
purposes.  The examiner noted that any impairment in the 
veteran's ability to work appeared to be attributable to 
post-traumatic stress disorder.  The veteran was diagnosed 
with chronic moderate post-traumatic stress disorder and 
assigned a Global Assessment of Functioning (GAF) score of 
60, indicating moderate psychiatric symptoms or moderate 
social and occupational impairment.

A VA outpatient treatment report dated in January 2000 shows 
that the veteran was employed in construction. Mental status 
examination shows that his mood was normal and his affect was 
appropriate.  He experienced no problems sleeping, though he 
had occasional nightmares.  His mood appeared stable, and he 
was not depressed.  His concentration was not impaired, and 
his interests and activities were described as normal.  At 
the time of evaluation, the veteran indicated that he was 
able to concentrate on his work, and that his ability to make 
minor decisions was not impaired.  He denied any thought of 
harm to himself or others.  He showed no signs of hypomanic 
or manic behavior, and no significant signs of anxiety were 
in evidence.  He suffered no panic attacks, nor did he 
experience problems with shortness of breath or palpitations.  
At the time of evaluation, the veteran was well oriented, and 
his memory was intact.  The pertinent diagnosis was chronic 
post-traumatic stress disorder, with a GAF score of 40, 
indicating some psychiatric impairment in reality testing or 
communications, or major social and occupational impairment.

A VA outpatient treatment report dated in August 2000 shows 
that the veteran continued to be employed in construction.  
Mental status examination shows that he was alert and 
ambulatory and was dressed in a neat and clean fashion.  His 
mood was good, and his speech was goal-directed.  He was not 
depressed.  His concentration was not impaired, and his 
interest in activities was normal.  At the time of 
evaluation, there were no significant signs of anxiety.  His 
memory was good, and he was oriented on all spheres.  The 
pertinent diagnosis was chronic PTSD, with a GAF score of 65, 
indicating mild psychiatric symptoms or some social and 
occupational difficulty, but generally functioning pretty 
well.

A VA outpatient treatment report dated in February 2001 shows 
that the veteran displayed no significant signs of anxiety on 
mental status examination. The pertinent diagnosis was 
chronic PTSD, with a GAF score of 65, indicating mild 
psychiatric symptoms or some social and occupational 
difficulty, but generally functioning pretty well.

The report of an April 2001 VA psychiatric examination shows 
that the veteran had not undergone any hospitalizations for 
PTSD since the time of his previous examination.  He received 
outpatient counseling and pharmacotherapy at the mental 
hygiene clinic for depressive symptoms.  He reported that he 
had not been working much lately, although this appeared to 
be primarily due to economic and weather factors rather than 
reduced capability or disability on the veteran's part.  He 
had become less physically active, although he did not relate 
this specifically to problems with anxiety, but rather to 
problems related to age and reduced physical capabilities.  
He reported that he usually got to sleep without a great deal 
of difficulty, although his sleep only lasted an hour or two 
throughout the night.  His sleep was usually divided into 
short segments.  He slept an average of about 6 hours every 
24 hours, including the aforementioned short segments and 
afternoon naps.  He was uncertain as to why his sleep was so 
segmented, although it appeared at times to be the result of 
disturbing dreams related to his combat experiences in 
Vietnam.  According to the veteran, he had previously had 
many more nightmares and disturbing dreams, but these had 
improved to some extent.

On mental status examination, the veteran's speech was 
logical and related, with no evidence of hallucinations, 
delusions, or any formal thought disorder.  At the time of 
examination, there was no evidence of either obsessions or 
compulsions.  He did not appear to be acutely depressed.  He 
was oriented on all spheres and was not outwardly anxious.  
He exhibited some memory and concentration problems, although 
he displayed a tendency to minimize these problems.  His 
sleep disturbance was reported as being a significant 
problem.  In the opinion of the examiner, the veteran 
continued to meet the criteria for PTSD, showing avoidance, 
heightened arousal, sleep disturbance, and the re-
experiencing of certain symptoms, including nightmares and 
intrusive recall.  He did not appear to be elaborating upon 
his symptoms, but rather was trying to minimize them.  
Despite this, there appeared to be some increase in the level 
of the PTSD symptomatology, and in the social and industrial 
impairment associated with such symptomatology, as indicated 
by his GAF score.  According to the examiner, the veteran 
seemed to function somewhat less effectively in both his 
vocational and social spheres than at the time of his last 
compensation and pension examination.  The pertinent 
diagnosis was chronic PTSD with depressive symptomatology, 
with a GAF score of 56, indicating moderate psychiatric 
symptoms or moderate social and occupational impairment.

During the course of VA outpatient treatment in late 
September 2001, the veteran stated that he had been doing 
well until the time of the terrorist attacks in New York.  
Since that time, he began having nightmares and bad dreams, 
but had been able to control his emotions.  On mental status 
examination, his mood was variable, although with an 
appropriate affect.  He was alert, ambulatory, and dressed 
appropriately, and appeared goal-directed in his speech and 
behavior.  His mood had reportedly been down for a while, but 
was slowly returning to normal.  His concentration was not 
impaired, and his interest in activities was normal.  His 
ability to make minor decisions was not impaired, and he 
denied any thoughts of harm to others or to himself.  He 
showed no signs of hypomanic or manic behavior, or of any 
significant anxiety.  His memory was intact, and he was 
oriented on all spheres.  The pertinent diagnosis was chronic 
PTSD, with a GAF score ranging from 40 to 50, indicating some 
psychiatric impairment in reality testing or communications, 
or major social and occupational impairment at worst, and 
serious psychiatric symptoms and serious social and 
occupational impairment at best.

VA outpatient psychiatric evaluations for the period from 
September 2001 to February 2005 show that the veteran was 
negative on screening for depression, psychotic symptoms, and 
suicidal or homicidal ideation.  At all evaluations he 
appeared normally groomed and appropriately attired.  He was 
diagnosed with PTSD and assessed with a GAF score of 50 at 
each evaluation, indicating and serious psychiatric symptoms 
and serious social and occupational impairment.

The most current assessment of the veteran's psychiatric 
status was conducted during a VA examination in June 2005.  
The mental status report of this examination shows that the 
veteran was oriented on all spheres.  He was well-groomed in 
appearance.  His mood was anxious, but he was regarded as 
being highly cooperative with the examiner, a valid historian 
of his medical condition, and an honest subject who did not 
exaggerate his symptoms.  He displayed a mildly restless 
manner and his speech was slightly pressured, but it was 
otherwise logical and relevant.  There were no objective 
indications of hallucinations, delusions, flight of ideas, 
loosening of associations, or a formal thought disorder.  No 
obsessions or compulsions were elicited on the interview.  
Although he complained of minor problems with his short-term 
memory, his overall memory capacity and concentration 
abilities were deemed to be adequate by the examining 
psychologist.  The veteran's other complaints related to 
depression (with emotional lability, sadness, and periods of 
brooding), short-term memory impairment, disturbed sleep, 
recurring nightmares, intrusive thoughts about his combat 
experiences in Vietnam, an exaggerated startle response, a 
heightened sensitivity to stimuli that would remind him of 
his combat experiences in Vietnam (including news relating to 
the current war in Iraq, in addition to viewing Vietnamese 
people, hearing the Vietnamese language being spoken, and 
mentions of Vietnam in news and entertainment media), 
emotional numbing, and social anxiety.  He reported making 
deliberate efforts to limit his own exposure to social 
gatherings and events (including avoidance of crowds).  He 
mentioned having passing thoughts of suicide, but appeared to 
deny having any suicidal intent.  His medical history 
indicated that he had a long history of alcoholism associated 
with his PTSD, but that his alcohol dependence was presently 
in sustained remission.

The veteran reported that his vocational background was as a 
building contractor, but that he was unemployed and had not 
worked in the last several years.  He received ongoing 
counseling therapy and prescriptions of psychotropic 
medication to help control his psychiatric symptoms, which he 
indicated had contributed to some reduction in the severity 
of his PTSD symptoms, including his depression and sleeping 
problems.  He reported having a good energy level, good 
appetite, and a good overall ability to function.  According 
to his statements, he lived in a rented house and was able to 
maintain his home and yard (limited only by non-service-
connected orthopedic disabilities affecting his back and 
knees).  He was able to shop for his own groceries, although 
he did so at early hours so as to avoid crowds and to avoid 
irritating and frustrating situations such as being stuck in 
a long, slow-moving line.  He belonged to a church and 
attended services on most Sundays, although he preferred to 
arrive late, sit in the back, and leave early so as to 
minimize his personal contacts with others.  He maintained 
regular contact with his siblings and his two grown children 
and grandchild.  He reported that one of his siblings took 
him on a Caribbean cruise in 2003, and he stated that he 
managed the trip well enough and enjoyed the solitude of 
being alone on the deck of the ship during certain parts of 
the day.

The VA examiner diagnosed the veteran was PTSD with 
depressive symptoms, and alcohol dependence in sustained 
remission.  He was assessed with a Global Assessment of 
Functioning (GAF) score of 48, indicating serious impairment 
in social and occupational functioning.  With regard to the 
issue of the veteran's unemployability, the examiner 
presented the following commentary:

"(I)t does not appear that the veteran is totally 
unemployable solely due to his Service-connected 
mental disorder, i.e., posttraumatic stress 
disorder with depressive symptoms.  In my opinion, 
the veteran shows partial disability, consistent 
with the impairment reflected by the GAFS.  This 
individual remains competent to receive any 
benefits he may be awarded, to make his own 
decisions, and in general, to be responsible for 
managing his own life.  The patient is capable of 
managing all of his own basic activities of daily 
living.  In my opinion, the veteran's social and 
industrial impairment can best be characterized as 
showing reduced reliability and productivity, with 
frequent anxiety attacks, impairment of short-term 
memory, poor judgment, disturbances of motivation 
and mood."

VA medical reports dated from October 2005 to April 2006 
show, in pertinent part, that the veteran suffered a left 
parietal stroke in October 2005, which resulted in some 
residuals speech aphasia.  A brief mental status examination 
report that was conducted in November 2005, during treatment 
for his stroke, shows that the veteran was described as being 
alert, well-groomed, cooperative and cheerful.  No 
psychopathology was noted, and his insight and judgment were 
intact.  Behavioral observations made in March 2006, which 
were conducted concurrent with his post-stroke treatment, 
show that the veteran was well-groomed and interactive with 
his rehabilitation care providers.
 
Applying the criteria of the rating schedule to the above 
facts, the Board finds that the objective evidence for the 
period from 1998 to 2006 demonstrates an overall level of the 
veteran's psychiatric impairment that more closely 
approximates the criteria for a 50 percent evaluation.  His 
GAF scores for this period ranged from 40 - 65, but were 
predominantly within the 41 - 50 range, indicating that he 
suffered mostly serious social and occupational impairment 
due to PTSD.  The evidence indicates that his PTSD during 
this period is primarily manifested by sleep disturbances, 
anxiety, and intrusive thoughts of his Vietnam experience 
with impairment of memory and concentration, with an 
occasionally depressed mood.  Although the PTSD has had some 
adverse impact upon the veteran's ability to work, the 
evidence also indicates that he has other physical 
disabilities, including orthopedic disabilities of his knees 
and back, and a recent cerebrovascular accident in October 
2005, which impose their own significant adverse effects on 
his employability, such that it is not possible to find that 
the PTSD is productive of total occupational impairment.  In 
the Board's opinion, the veteran's PTSD imposes occupational 
and social impairment with reduced reliability and 
productivity due to depression and anxiety, short-term memory 
impairment, disturbances of motivation and mood, and an 
aversion towards being in social situations that results in 
difficulty in establishing and maintaining effective work and 
social relationships.  This more closely approximate the 
criteria for a 50 percent evaluation.  

The Board does not find, however, that the evidence supports 
the assignment of a 70 percent evaluation for PTSD.  The 
facts of the case do not demonstrate that the veteran has 
occupational and social impairment due to obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; and neglect of personal 
appearance and hygiene.  Although the veteran did express 
passing thoughts of suicide, he does not appear to have any 
suicidal intent, and the evidence, overall, does not reflect 
that these passing suicidal thoughts represent a constant and 
persistent condition that presents an ongoing threat to his 
own personal safety.  Furthermore, it is evident that the 
veteran is still able to function on a relatively high level 
notwithstanding his PTSD.  Although he is averse to social 
situations, he nevertheless, by how own admission, attends 
church services regularly and is able to shop for his own 
groceries, albeit after undertaking special additional steps 
such as arriving and departing at off-hours to ensure that 
the likelihood of encountering crowds of people is 
minimalized.  The Board notes that the veteran maintains 
regular contact with his family members and even joined his 
sister on a cruise vacation, where he expressed an ability to 
enjoy this outing when he was able to visit the cruise 
liner's deck during off-peak hours, when he was able to walk 
the deck in relative solitude.  The veteran dresses 
appropriately and is able to maintain his grooming and 
personal hygiene.  He does not have active suicidal or 
homicidal ideation, nor is he a threat to his own physical 
safety or the physical safety of others.  Therefore, in view 
of the foregoing discussion, the Board finds that the 
evidence does not warrant the assignment of a rating increase 
in excess of 50 percent for PTSD.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this specific issue, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); 38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

(b.)  Entitlement to an evaluation greater than 10 percent 
for superficial eczema for the period from November 4, 1998 
to August 29, 2002.

As previously discussed, the veteran has reopened his claim 
for a rating increase for eczema on November 4, 1998.  
Because the maximum schedular rating for eczema has been 
awarded effective August 30, 2002, the Board will now address 
the issue of entitlement to a schedular evaluation greater 
than 10 percent for superficial eczema for the period from 
November 4, 1998 to August 29, 2002.  In this regard, the 
Board notes that the effective date of the 60 percent award 
for eczema was based on the date that a liberalizing 
regulatory revision was adopted by VA.  Specifically, a VA 
examination conducted on June 2005 shows that 40 percent of 
the veteran's exposed body surface was affected by active 
eczema, which was treated with a topically-applied steroid 
medication.  Thus, he has met the criteria for a 60 percent 
evaluation under the revised rating code.  (Assignment of a 
60 percent evaluation for eczema is warranted when there is 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (implemented 
August 30, 2002).)

Prior to August 30, 2002, eczema was rated according to the 
criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  The schedule provides for the following 
ratings, based on the claimant having met the applicable 
criteria:

Assignment of a 50 percent evaluation for eczema 
is warranted when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if it is exceptionally 
repugnant.

Assignment of a 30 percent evaluation for eczema 
is warranted when there is constant exudation or 
itching, with extensive lesions, or marked 
disfigurement.

Assignment of a 10 percent evaluation for eczema 
is warranted when there is exfoliation, exudation 
or itching, if involving an exposed surface or an 
extensive area.

Assignment of a noncompensable evaluation for 
eczema is warranted when there is slight, if any, 
exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.
    
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The medical evidence pertaining to the veteran's eczema for 
the time period at issue shows that he received outpatient 
treatment from VA for eczema in January 1999.  The treatment 
report shows that he complained of an itching sensation all 
over his body accompanied by a scaly red rash.  He had been 
diagnosed three months earlier with dyshidrotic eczema.  
Physical examination revealed multiple dry scaly patches on 
his hands, abdomen, back, inner thighs, and posterior calves, 
in addition to multiple excoriations.  There was no evidence 
of either drainage or infection.  

In a March 1999 treatment report, the veteran's prior skin 
eruption was noted to have been improved with medication.  
Physical examination revealed several eczematous plaques on 
his trunk, but no skin burrows were present.  Examination of 
his inner thighs showed healing scars and no active pustules.  
The clinical assessment was atopic dermatitis and 
folliculitis.

The report of a June 1999 VA medical examination shows that 
the veteran's skin displayed normal texture and turgor.  
Stretch marks that were detected in the axial and in the 
inguinal and thigh regions were deemed to be unrelated to his 
service-connected eczema.  There was evidence of numerous 
reddened singular, flat or slightly raised skin lesions 
fitting the characteristics of factitial or self-induced 
dermatitis in both crural areas and in the perineal region, 
the inner upper aspects of both thighs, and the inguinal and 
lower abdominal regions over the pubic area, but these were 
not associated with the veteran's eczema.  In fact, the 
examining physician stated that there was no active eczema-
related inflammation or infection, and the veteran exhibited 
no evidence of eczema or its residuals at the time of this 
examination.  Although the veteran's history of eczematoid 
dermatitis was acknowledged by the examiner, it was described 
as being quiescent and inactive.

A February 2001 VA psychiatric treatment report notes, in 
passing, that the veteran suffered from skin rashes and had 
requested a refill of a topical ointment prescribed  for his 
eczema.

The report of an April 2001 VA dermatologic examination shows 
that the veteran's skin was generally warm and dry, with good 
turgor, and no bruises.  He treated his skin disorder by 
bathing daily with a home-made soap constituted from Borax 
and lye, and then applying a topical steroid ointment mixed 
with a small amount of water.  With respect to his service-
connected eczema of his legs and thighs, there were numerous, 
circular, eczematous maculopapular patches on his trunk and 
legs that ranged in size from 0.5 centimeters to 2.0 
centimeters in diameter, with a mildly erythematous base and 
mild lichenification with scraping.  There was no evidence of 
ulceration, exfoliation, or crusting, and no associated 
systemic symptoms were noted.  The pertinent diagnosis was 
generalized eczema of the trunk and extremities, under good 
control, the appearance of which was most consistent with 
nummular eczema.  Also noted was minimal, nondisfiguring 
scarring, more likely than not secondary to excoriation of 
past pruritic eczematous patches.

An August 9, 2002 VA medical report shows that the veteran 
was treated for acute rashes of his face and extremities that 
were attributed to his exposure to poison ivy.

Applying the pre-August 30, 2002 rating criteria for 
evaluating eczema to the pertinent facts, the Board finds 
that there is no basis to support a rating increase above 10 
percent for the veteran's service-connected skin disorder.  
The report of the VA medical examination of June 1999 shows 
that the veteran's eczematoid dermatitis, which was noted 
only by history, was described as being quiescent and 
inactive.  The April 2001 VA dermatologic examination shows 
that the veteran's skin was warm and dry, with good turgor, 
and no bruises.  Although there was evidence of numerous 
eczematous maculopapular patches on his trunk and legs, the 
examination was negative for the presence of ulceration, 
exfoliation, or crusting, and the examining physician opined 
that the veteran's eczema was under good control.  The August 
9, 2002 VA medical report shows treatment for an acute skin 
reaction attributed to poison ivy exposure that is completely 
unrelated to eczema.

The 10 percent evaluation currently in effect for the period 
from November 4, 1998 to August 29, 2002, contemplates the 
presence of eczema with exfoliation, exudation, or itching 
and involvement of an exposed surface or extensive area.  In 
order to warrant a rating of 30 percent evaluation, there 
would, of necessity, need to be demonstrated the presence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

As the pertinent evidence demonstrates that the veteran did 
not suffer from either constant exudation or itching, or 
marked disfigurement during the time period on appeal, and as 
the eczema was described to be under good control during 
examination in April 2001, the 10 percent evaluation assigned 
for eczema from November 4, 1998 to August 29, 2002, 
adequately compensates the veteran for his service-connected 
eczema pursuant to regulations then in effect, and an 
increased rating above 10 percent is not warranted.  

To the extent that the veteran contends that the provisions 
of the revised rating schedule for rating eczema be applied 
to his case for the period from November 4, 1998 to August 
29, 2002, the rules governing effective dates for awards of 
VA compensation under 38 U.S.C.A. § 5110 (West Supp. 2005) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation.  Where compensation is awarded pursuant to any 
act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997).



(c.)  Extraschedular consideration for superficial eczema for 
the period commencing on August 30, 2002.

The veteran asserts that his case should be referred to the 
Director of the VA Compensation and Pension service for 
consideration of an extraschedular evaluation above 60 
percent for superficial eczema for the period commencing on 
August 30, 2002.  To warrant such a referral, the evidence 
must demonstrate that his skin disorder presents an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1). 

The medical evidence pertaining to the veteran's eczema for 
the period after August 30, 2002, shows that in January 2004 
he received a prescription from VA for Fluocononide, a 
topical ointment applied to his skin to treat his eczema.  
The report of a June 2005 VA dermatological examination shows 
that this ointment was a steroid medication.  He received one 
treatment of oral steroidal medication in August 2002 for 
poison ivy exposure, but did not otherwise have any other 
history of treatment with orally administered systemic 
steroids for a skin problem.  His eczema symptoms were 
seasonally elevated, being reportedly worse in the summer and 
winter.  No malignant skin cancer associated with the eczema 
was detected on examination.  The veteran's eczema was 
clinically determined to affect approximately 40 percent of 
his exposed body surfaces, primarily his hands and face.  
Physical examination in June 2005 revealed the presence of 
several circular patches on his trunk and posterior neck that 
represented eczema.  No ulceration or excoriation was shown.  
Areas of peeling, dry skin, and mild lichenification were 
observed on his hands.  Small eczematous scars on his trunk 
and extremities that were slightly lighter in color than the 
surrounding skin were also observed.  According to the 
veteran, his eczema occasionally affected his ability to walk 
due to outbreaks of itching and skin peeling on his thighs, 
which he sometimes scratched to the point of bleeding.  The 
diagnosis was diffuse eczema that the examining physician 
described as being minimally symptomatic and nondisfiguring 
and which presented only a minimal impact on the veteran's 
functional ability.

In view of the foregoing evidentiary discussion, with special 
emphasis on the medical conclusions presented by the 
physician who conducted the June 2005 VA dermatological 
examination, the Board concludes that the veteran's 
superficial eczema does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is therefore not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006), and referral of the case to the Director 
of the VA Compensation and Pension service for extraschedular 
consideration is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993)

(d.)  Entitlement to a TDIU.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall be 
ratable as 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2006).  

In reaching its determination in this case the Board has 
followed the analysis of the Court in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, it 
is necessary that the record reflect some factor which takes 
his case outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 
(2006).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a total 
disability rating.  38 C.F.R. § 4.19 (2006).  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17 (2006).  Factors to be considered, however, will 
include the veteran's employment history, educational 
attainment and vocational experience.  38 C.F.R. § 4.16.  

The veteran claims entitlement to a total disability rating 
due to individual unemployability as a result of impairment 
caused by the symptoms of his service-connected eczema 
(currently rated as 60 percent disabling); PTSD (currently 
rated as 50 percent disabling); and chronic alcoholism 
associated with PTSD (currently rated as noncompensably 
disabling).  The facts of the case show that his combined 
rating for his service-connected disabilities is currently 80 
percent.  He has thus met the regulatory threshold for 
entitlement to a TDIU under 38 C.F.R. § 4.16.    

The evidence includes a December 1994 SSA decision that shows 
that the veteran was acknowledged as having alcohol 
dependency and a history of PTSD.  However, his claim for SSA 
disability benefits was denied by SSA because his conditions 
were not deemed to prevent him from working and did not 
preclude him from obtaining the necessary skills within a 30-
day training period to obtain gainful employment performing 
repetitive tasks in a factory setting.

The veteran reported on a VA social work survey dated in 
November 1997 that he was working part-time with a partner as 
a renovator of homes, in addition to doing "cement work," the 
total income from which amounted to approximately $250 to 
$350 per week.

On the veteran's claim for a TDIU, received in November 1998, 
he indicated that he had occupational experience in the areas 
of sales and labor in the home improvement industry and that 
he last worked in 1991.  He indicated that he had completed 
high school, and had no other education or training.

VA outpatient treatment records show in treatments notes 
dated in October 1998 and November 1998 that was working.

A June 1999 VA psychiatric examination report shows, 
incidentally, that the veteran indicated that he was employed 
intermittently, doing odd jobs such as roofing and 
remodeling, as well as some cement work, which he sometimes 
performed in cooperation with other craftsmen.  He had turned 
down a manufacturing job that had been offered to him by 
Vocational Rehabilitation because he wanted to avoid being 
around loud noises and was concerned about the possibility of 
working alongside employees of Vietnamese ethnicity, lest 
exposure to such stimuli aggravate his service-connected 
PTSD.  The veteran commented that previous records indicated 
that he had declined this type of employment due to 
"insufficient wages", and that he wished to refute that.  He 
stated that while he had previously experienced an adverse 
reaction to being in the presence of individuals of 
Vietnamese descent, he did not currently experience such 
reactions.  According to the veteran, he was presently able 
to discuss incidents that he had experienced while serving in 
combat in Vietnam.  He additionally stated that he no longer 
found it necessary to avoid people of Vietnamese descent, and 
that he had, in fact, been negotiating to do some roofing for 
a potential Vietnamese customer.  The veteran did not 
estimate how much of his time he spent working.  He did, 
however, state that he performed enough work to survive, 
although he found such work physically demanding.  Noted at 
the time of examination was that any impairment of the 
veteran's ability to work appeared to be attributable to 
post-traumatic stress disorder.

During a VA general medical examination, conducted in late 
June 1999, the veteran stated that he continued to work on 
home improvement projects, such as occasionally selling 
siding and doing simple construction work.  During the course 
of VA outpatient treatment in mid-October 1999, he indicated 
that he had been given in a high amount of job assignments to 
work.

A VA outpatient treatment record dated in early January 2000 
shows that the veteran reported that he continued to work in 
the construction industry alongside his two grown sons.  
During the course of subsequent VA outpatient treatment in 
early August 2000, he stated that he continued to work in 
construction.  A VA outpatient treatment record dated in 
February 2001 shows that, at the time of evaluation, the 
veteran stated that his business was experiencing a seasonal 
decline, and that, as a result, he had not been employed.  

An April 2001 VA psychiatric examination report shows that 
the veteran had not been working, although this appeared to 
be attributable primarily to economic and weather factors 
rather than reduced capability or disability on the veteran's 
part. He had become less physically active, though he did not 
relate this specifically to problems with anxiety, but rather 
to problems related to age and reduced physical capabilities.  
Regarding past employment, the veteran stated that, at one 
point, he had been directed into factory-type employment, but 
had determined that this type of work was not suitable for 
him, inasmuch as he was too uncomfortable being in such a 
confined workplace.  

The report of a June 2005 VA psychiatric examination shows 
that the veteran reported that his vocational background was 
as a building contractor, but that he was unemployed and had 
not worked in the last several years.  According to his 
statements, he was able to maintain his home and yard, and 
was limited in his physical activities only by non-service-
connected orthopedic disabilities affecting his back and 
knees.  The examining psychologist diagnosed the veteran with 
PTSD with depressive symptoms, and alcohol dependence in 
sustained remission.  With regard to the issue of the 
veteran's unemployability, the examiner stated that he did 
not hold the opinion that the veteran is totally unemployable 
solely due to his service-connected PTSD.  The veteran was 
competent to receive monetary benefits, make his own 
decisions, and assume responsibility for managing his own 
life.  He was also deemed to be capable of managing all of 
his own basic activities of daily living.  

VA medical reports dated from October 2005 to April 2006 
show, in pertinent part, that the veteran suffered a left 
parietal stroke in October 2005 that resulted in some 
residual speech aphasia.

The Board has considered the evidence pertinent to the 
veteran's claim for a TDIU, but concludes that there is no 
basis which persuades the Board that there is some factor that 
would render inapplicable the regular schedular standards, 
such as frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
eczema, PTSD, or chronic alcoholism (which is, in fact, 
currently in remission).  The Board notes that a VA 
psychologist has determined in June 2005 that the veteran is 
not totally unemployable solely due to his service-connected 
PTSD.  Although his eczema is severe enough to warrant the 
assignment of a 60 percent evaluation by dint of the area of 
his bodily surface affected by it, it is nevertheless not 
medically evident that this skin disorder would be able to 
preclude the veteran from all forms of substantially gainful 
employment consistent with his education and occupational 
experience.  In this regard, the Board notes that the 
veteran's vocational background, experience, education, and 
training is in construction, and he has consistently been 
shown to be not only employable, but employed only until 
recent years.  By the veteran's admission, his intermittent 
periods of unemployment have been precipitated by the local 
economy and/or bad weather, or other factors affecting the 
market for his type of work.  It is also more likely that he 
is presently unable to engage in the sort of physical labor 
involved in construction because of self-professed orthopedic 
problems with his back and knees, and because of residuals of 
a stroke in October 2005 that has impaired his speech 
abilities.  These latter medical conditions are not presently 
service-connected.  Accordingly, a total disability rating 
based upon individual unemployability must be denied.




ORDER

An evaluation greater than 50 percent for PTSD is denied.

An evaluation greater than 10 percent for superficial eczema 
for the period from November 4, 1998 to August 29, 2002, and 
a rating in excess of 60 percent (on an extraschedular basis) 
thereafter, are denied.

A TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


